NUMBER 13-15-00089-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


ROBERTO SAVEDRA,                                                           Appellant,

                                           v.

THE STATE OF TEXAS,                                                         Appellee.


                   On appeal from the 24th District Court
                        of Jackson County, Texas.


                        ORDER ABATING APPEAL

             Before Justices Rodriguez, Garza, and Longoria
                            Order Per Curiam

      We ABATE the appeal and REMAND the case to the trial court where the judge

of the 24th District Court of Jackson County is hereby ordered to conduct a hearing in

accordance with Texas Code of Criminal Procedure article 38.22, section 6, to

determine the voluntariness of any statement or confession made by appellant and

which was introduced into evidence at trial. The hearing shall be conducted within thirty
days of the issuance of this order, or the district court shall inform this Court within thirty

days of the issuance of this order of the hearing date. See TEX. CODE CRIM. PROC. ANN.

art. 38.22, § 6 (West, Westlaw through Ch. 46, 2015 R.S.); Douglas v. State, 900 S.W.2d
760, 762 (Tex. App.—Corpus Christi 1995, pet. ref’d) (recognizing that a trial court’s

failure to make specific factual findings regarding voluntariness of defendant’s

confession required abatement of defendant’s appeal and remand for evidentiary

hearing on voluntariness issue). It is further ordered that the judge of the 24th District

Court thereafter: (1) prepare written findings of fact and conclusions of law in compliance

with article 38.22, section 6 of the code of criminal procedure; (2) cause them to be

included in a supplemental clerk’s record, (3) cause the hearing to be transcribed and

included in a supplemental reporter’s record; (4) and forward the supplemental records

to the Clerk of this Court within thirty days of the hearing. See TEX. CODE CRIM. PROC.

ANN. art. 38.22, § 6.

       Upon receipt of the supplemental record, this cause will be reinstated and

resubmitted for further consideration by the Court upon the original briefs filed by the

parties, unless prior permission for supplementation of the same is requested and

granted.

       IT IS SO ORDERED.


                                                                         PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the 1st
day of September, 2015.

                                              2